Citation Nr: 0724800	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-37 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a liver disorder, to 
include hepatitis C and toxic hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal arises from a June 2004 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Baltimore, Maryland.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2004.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The veteran is seeking service connection for a liver 
disorder.  He maintains that as a result of events in service 
or as a result of medication taken to treat his service 
connected skin disorder, he developed a liver disorder, to 
include hepatitis C and/or toxic hepatitis.

The veteran is service connected and in receipt of a 30 
percent disability rating for dyskeratosis (claimed as 
psoriasis).  The record reflects that in January 1970, the 
veteran was admitted to a private hospital where it was 
determined that he was suffering from toxic hepatitis 
secondary to methotrexate used to treat his skin disorder.  
It was noted that in November 1969, following elevated liver 
function studies, the methotrexate had been discontinued.   

In January 2004, the RO provided the veteran with a list of 
risk factors for hepatitis.  In December 2003, the veteran 
was seen at a VA clinic for evaluation of gastrointestinal 
complaints.  Among the risk factors he listed were snorting 
cocaine in 1968, unprotected sexual contact with several 
prostitutes while stationed in Vietnam, gonorrhea in 1968, 
and several tattoos received in the United States from 1966 
to 1986.  Service medical records show no treatment for any 
sexually transmitted diseases, or for drug abuse.  Both his 
enlistment physical examination and separation physical 
examination list the same areas (the head and left arm) as 
having body marks, tattoos or scars.  

The veteran has not been afforded a VA medical examination to 
determine if the veteran has developed a liver disorder 
secondary to medication used to treat his service connected 
skin disorder.  We note that studies have been undertaken at 
the McGuire VA Medical Center in Richmond, Virginia regarding 
methotrexate and hepatitis C.  

The United States Court of Appeals for Veterans Claims has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.   

In any event, because the Board is not qualified to make a 
medical determination, additional development, including a 
medical opinion, is necessary.  Accordingly, the case is 
REMANDED for the following actions:

1. The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for a skin disorder and/or a 
liver disorder since 1970.  Of particular 
interest would be a list of medications 
used to treat the skin disorder.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
hematology examination in an attempt to 
ascertain the etiology of any liver 
disorder the veteran presently has.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to a 
physician specializing in liver diseases 
for review of the case.  A comprehensive 
history addressing all the risk factors 
is to be obtained from the veteran.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Thereafter, 
the same physician is to examine the 
veteran.  Based on the information in the 
claims folder, as well as any studies 
reviewed by the examiner, and the 
physical examination of the veteran, the 
examiner is requested to opine whether is 
at least as likely as not (50 percent 
chance or greater) that the present liver 
disorder is the result of events in 
service or is causally or etiologically 
related to the service connected skin 
disorder.  In other words, is the liver 
disorder caused by the service connected 
skin disorder; or, is the liver disorder 
aggravated by the skin disorder, to 
include treatment of the skin disorder?  
The physician is requested to provide 
solid reasons and bases for any opinion 
rendered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



